DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 11/16/2022 has been entered.  Claim(s) 9 have been amended. Claim(s) 1-8 and 20 have been canceled.  Accordingly, claim(s) 9-19 are currently pending in the application.  

Response to Arguments
Applicant's arguments filed 11/16/2022 have been fully considered but they are not persuasive.
Applicant’s arguments regarding claim(s) 9 are moot as they rely upon amended claim limitations. The rejection of claim(s) 9 as amended may be found below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bussetti (WO2021/130654A1 - of record).
Regarding claim 9-12 and 16, Bussetti teaches a 3D printing system comprising a substrate 1 having a curved or cylindrical surface (rotating element having a surface; wherein the rotating element is configured as cylinder) (Fig. 1A; pages 29 and 32). wherein the rotating element is configured as cylinder.
A print head 3 (coater) comprises a flexible carrier film 4 that is designed as a continuous belt such that in coating zone 6, the carrier film 4 can be coated with a layer of a photopolymer resin (wherein the material is one of…a photopolymer) (Fig. 1A; page 32).
The light engine 28 (radiation source) is designed for the dynamic patterning of light in the exposure field 7, such as dynamic projected images, and induces polymerization of the photopolymer resin layer that is arranged on the carrier film 4 between the carrier film 4 and the curved surface of the substrate 1 (Fig. 1A; pages 9 and 32).
The 3D printing system may include one or more control units (control system) (pages 29-30 and 33-35). 
Bussetti further teaches that for each additional layer, the distance between the curved surface and the carrier film is increased step-wise by a dimension that corresponds to a layer thickness (page 23). A continuous and constant increase of the distance between the initial curved surface of the substrate and the carrier film is executed during the rotational movement of the curved surface (page 23). In the case of printing on a substrate initially having a cylindrical surface, the increase of said gap would be controlled to correspond to the thickness of one printing layer during a full revolution of said cylindrical surface (page 23). The relative movement between the light engine and the cylindrical surface would mathematically describe a spiral path around the cylindrical substrate (23).
Although Bussetti does not specify wherein a coater having an outlet adjacent the surface nor wherein the radiation source is positioned downstream of the coater, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to place the coater adjacent to the surface and the radiation source downstream from the coater, since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04(VI)(C).
The limitations “to deposit photopolymer material on the rotating element at a given flow rate,”  “projects an image onto the photopolymer material for an exposure time to cure a given layer,” “as the photopolymer material is deposited layer-upon-layer adjusts an arrangement of the rotating element, the coater and the radiation source to provide high-throughput additive manufacturing; wherein the coater is continuously re-positioned with respect to the surface as a layer of the photopolymer material is deposited; wherein the rotating element rotates at a speed that is continuously adjusted as the layer of photopolymer material is deposited; and wherein the exposure time of the radiation source is maintained constant as the photopolymer material is deposited,” “translated radially outward based on a thickness hi of the given layer, “a speed us of the rotating element with respect to one or more previously-deposited and cured layers,” “wherein the speed us is related to an angular rotation rate θ of the rotating element,” and “maintains a constant linear velocity of the surface of the rotating element relative to the coater as the layers accumulate” are a recitation of intended use of the claimed rotating element, coater, and control system. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. MPEP 2114(II). Here, Bussetti teaches an apparatus which includes all the structural limitations of the claim, specifically the substrate, print head, and one or more control units. (Fig. 1A; pages 29 and 32).
A claim is only limited by positively recited elements. MPEP 2115. Regarding the limitation(s) “wherein the one or more previously-deposited and cured layers have cumulative height hs from the surface,” the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.
Regarding claim 13, as applied to claim 9, Bussetti teaches a 3D printing system wherein the patterning of light may be accomplished by a Digital Light Processor (DLP) or other active mask projection systems (digital mask) as well as laser-scanner based systems (scanning system) to selectively project light information on the surface of a photopolymer resin (page 9).
The limitations “transmits UV illumination from the radiation source” and “receives and applies the UV illumination as an image” are a recitation of intended use of the claimed digital mask and scanning system. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. MPEP 2114(II). Here, Bussetti teaches an apparatus which includes all the structural limitations of the claim, specifically active mask projection systems as well as laser-scanner based systems.
Regarding claim 15, as applied to claim 9, Bussetti teaches a 3D printing system further comprising a coupling unit configured to couple the substrate and the carrier element to one another and/or means for fixing the substrate onto the carrier element that can be activated and released by an electrical signal (a removable backing sheet supported on the rotating element) (page 22).
Regarding claim 17 and 19, as applied to claim 1, Bussetti teaches a 3D printing system wherein is fixed and are movable (Fig. 1A; page 9, 29, and 32). Bussetti further teaches wherein the print head 3 (coater) and the light engine 28 (radiation source) are fixed and the substrate 1 (rotating element) is movable (Fig. 1A; page 9, 29, and 32).
Regarding claim 18 as applied to claim 9, although Bussetti does not specify wherein the coater and the radiation source move independently from one another, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify Bussetti such that the print head and light engine move independently from one another, since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04(VI)(C).
Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bussetti (WO2021/130654A1 - of record), as applied to claim 13, and in further view of Ou (US 2020/0070410 - of record).
Regarding claim 14, as applied to claim 13, Bussetti does not specify wherein the digital mask is a digital micromirror device (DMD) and the scanning system is a moving mirror.
However, in the same field of endeavor, Ou teaches an additive manufacturing system comprising a digital micromirror device DMD projects a temporal sequence of light images onto an upper surface of the liquid photopolymer (wherein the digital mask is a digital micromirror device (DMD)) ([0024]). “Digital micromirror device” or “DMD” means a spatial light modulator that: (a) includes an array of mirrors; and (b) controls a spatial pattern of light projected by the SLM, by controlling orientation of mirrors in the array of mirrors (the scanning system is a moving mirror) ([0122]).
One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the active mask projection systems as well as laser-scanner based systems taught by Bussetti by substituting the DMD and array of mirrors taught by Ou in order to project a temporal sequence of light images and control the orientation of mirrors. ([0024] and [0122]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL M NELSON whose telephone number is (571)272-8174.  The examiner can normally be reached 9:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Joseph Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JAMEL M NELSON/Examiner, Art Unit 1743           

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743